Citation Nr: 1025866	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  05-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed innocently acquired 
psychiatric disorder to include depression.



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the RO.   

In December 2008, the Board remanded the case to the RO for 
additional development of the record.  

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in March 2010.  A 
transcript of the hearing is associated with the Veteran's claims 
folder.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

Initially, the Board finds that clarification is necessary as to 
other matters apparently involving the service-connected 
disabilities involving the thoracic and lumbar spine and left and 
right knee disabilities.  

The record reviewed by the Board at the hearing in March 2010 
reflected that the Veteran had been granted service connection 
for disabilities for these disabilities and assigned a combined 
rating of 40 percent.  The Veteran only provided testimony as to 
the issue of service connection for depression.  Thus, it appears 
that additional records were not forwarded to the Board for the 
purpose of appellate review.  

The RO in this regard should take appropriate steps to obtain and 
associate with the claims folder all outstanding records that are 
not currently before the Board for the purpose of review in 
connection with the claim remaining on appeal.     

The Veterans Claims Assistance Act of 2000 (VCAA) specifically 
provides that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the issue of service connection for depression, the 
Board finds that a VA examination is necessary.  

The Veteran has submitted evidence showing that he has current 
diagnoses of major depressive disorder, dysthymic disorder and 
generalized anxiety disorder in addition to a pain disorder 
associated with both psychological factors and a general medical 
condition.  See the April 2010 report by psychologist, W.C.  

There is also evidence of record showing that the Veteran has 
depression that may be caused by a long history of pain in the 
knees and lumbar spine.  See the April 2005 statement by Dr. B.  

The Veteran contends that the depression is due to service-
connected orthopedic disabilities.  As noted, it appears that 
service connection has been granted for the claimed orthopedic 
disabilities.  

Thus, the Board finds that an examination is needed to determine 
whether the Veteran suffers from a psychiatric disorder that is 
caused or aggravated by the service-connected orthopedic 
disability and whether any current psychiatric disorder had its 
clinical onset in service.  

The RO should take appropriate steps to contact the Veteran by 
letter and request that he provide sufficient information, and if 
necessary authorization, to enable the RO to obtain any pertinent 
treatment records showing treatment of a psychiatric disorder to 
include depression.    

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be informed 
that he may submit evidence to support his claim.  

The Board finds that the RO should ensure that a complete record 
to include all VA examination reports is provided to the Board.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all indicated action 
to ensure that a full and complete record 
to include all records dealing with the 
Veteran's current appeal that have not been 
already forwarded are provided to the Board 
for the purpose of appellate review.  If 
neither additional records nor another 
claims file is found by the RO, appropriate 
steps should be taken to rebuild the 
official record to the extent possible.  

2.  The RO should take appropriate steps to 
contact the Veteran and ask him to identify 
all non-VA medical treatment for the 
claimed psychiatric disorder.  The letter 
should request sufficient information to 
identify the health care providers, and if 
necessary, signed authorization, to enable 
VA to obtain any additional evidence.  If 
the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  The letter should invite the Veteran 
to submit any pertinent medical evidence to 
support her claim.  

4.  The RO then should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  The Veteran's VA 
claims folder must be made available to the 
examiner for review in connection with the 
examination.  

The examiner should report all current 
diagnoses.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran has a current 
innocently acquired psychiatric disability 
that is due to an event or incident of his 
active service or is caused or aggravated 
by his service-connected disabilities.    

Any opinions expressed by the examiner 
should be accompanied by a clear rationale.  

5.  Following completion of all indicated 
development, the RO should readjudicate the 
issue remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative.  They should be afforded a 
reasonable opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  


